UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              ϱͬϮϭͬϮϬϮϭ
 Jerry J. Kowal,

                                    Plaintiff,
                                                                1:18-cv-07137 (AT) (SDA)
                     -against-
                                                                ORDER
 Nancy Berryhill, Commissioner, Social
 Security Administration,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby ordered that, no later than May 27, 2021, Plaintiff’s counsel shall file a letter

with the Court stating whether he objects to reducing his fee request (see ECF No. 37) to the sum

of $23,086.50, based upon the notice sent by the Social Security Administration on May 7, 2021

(ECF No. 40-1), after his motion for fees was filed. If he does object, Plaintiff’s counsel shall state

the reasons for his objection

SO ORDERED.

DATED:         New York, New York
               May 21, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
